Rowell, J.
1. Although it is the duty of the trial judge to construe a written contract, still if, instead of doing so, he submits the contract to the jury for construction, the judgment will not be reversed therefor, where it appears that the proper construction would have been adverse to the contention of the complaining party. Moss Mfg. Co. v. Carolina Portland Cement Co., 1 Ga. App. 232 (57 S. E. 914).
2. In this case, upon a proper construction of the contract, a verdict in favor of the plaintiff was demanded; and in this view the alleged errors in the rulings of the court are harmless, even if the rulings complained of were in any wise erroneous. Judgment affirmed.